Title: John Laval to Thomas Jefferson, 19 April 1819
From: Laval, John
To: Jefferson, Thomas


          
            Sir,
             Philadelphia April 19th 1819 
          
          
            
                Agreeably to your Order of the 11th instant, I have put in the Post-Office, to be forwarded by to-Morrow’s Mail, Scapula’s Lexicon, Edition of 1616 (Well wrapped in Strong Paper)   Price 
              $
              8
              
            
            
                Sanxay’s Lexicon Aristophanicum, 1811, 8vo; was published as a Supplement to Brunck’s Edition of Aristophanes (which copy I have) to which it is appended. Brunet’s Manuel du Libraire, Vol. 3, Page 193, under the name of Sanxay, makes the following remark “ce petit Lexique a été imprimé, à Oxford, en 1811, pour former le 5ième volume de la nouvelle edition de l’Aristophane de Brunck, imprimée en 1811.” the 5 volumes including Sanxay’s Lexicon are 
              $
              17
              
            
            
                La Correspondance littéraire &a par le Baron de Grimm 17 vols 8vo handsome Paris binding
                ″
              38
              .25
            
            
                Dickson’s Husbandry of the Ancients 2 vols 8vo boards
               ″
              6
              .50
            
            
                Manuel du droit français, 2de Ed. entièrement refondue & très augmentée par Pailliet, besides the 5 Codes, includes several Bulletins des Lois, 1 table générale, par ordre alphabétique de Matières, des Codes Napoléon &a, & des décrets contenant les tarifs des frais & dépens en matières civiles, criminelles & correctionnelles. Comprising in the Whole more than 2000 pages—vellum paper, Gilt Edges, Russia binding, Paris, 1813
              ″
              10
              
            
            
                there is another copy 12o—3d Edit. 1818, Stitched containing the Royal charter. 1272 pages
              ″
              4
               50
            
            
                Xenophontis quae exstant Opera, græce & latine, ex Editionibus Schneideri & Zeunii; Accedit index latinus. Edinburgi;  e Prelo academico, 12 vols 12mo London binding, Calf Extra
              $
              30
              
            
            
                Diodoro di Sicilia—Storia universale—2 vols 4to, Roma, 1793, bound in Parchment, Containing the 11 first Books
              ″
              4
              
            
          
          
            I am with the highest Consideration & respect
            Sir,   Your very humble Servant
            John Laval
          
        